Citation Nr: 1128055	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  06-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to January 1983.  She subsequently served in the Arizona National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in February 2009.  A transcript of that hearing is associated with the claims files.

In July 2010 the Board issued a decision that in relevant part denied the Veteran's claim of entitlement to service connection for a psychiatric disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011 the Court granted a joint motion of the parties to vacate that part of the Board's decision that denied service connection for a psychiatric disorder and remand the issue to the Board for further action.


REMAND

The parties asserted in their joint motion that the Veteran should be afforded a VA examination to determine whether her diagnosed bipolar disorder is etiologically related to active service.

The Board is bound by the findings contained in the joint motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded an examination by a psychiatrist or psychologist.

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of this claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service.

The rationale for each opinion expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for a psychiatric disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


